Citation Nr: 0617212	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a World War II era veteran who served with 
the recognized guerrillas from April 1944 to February 1945 
and the regular Philippine Army from February 1945 to April 
1946.  He had subsequent service with the Philippine Scouts 
from May 1946 to August 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in July 204, and a 
substantive appeal was timely received in January 2005.  

The issue on appeal was originally scheduled for a Board 
videoconference hearing in October 2005 at the Manila RO.  
The veteran failed to appear for the scheduled hearing.   


FINDINGS OF FACT

1.  Service connection for malaria was denied by a March 2002 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for malaria 
has not been received since the March 2002 rating decision.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied entitlement 
to service connection for malaria is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
March 2002 denial of service connection for malaria, and the 
claim of service connection for malaria is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  A September 2005 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the September 2005 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met. 

The Board recognizes that the September 2005 VCAA letter was 
subsequent to the rating on appeal.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  However, there is no harm 
to the veteran in this case.  The veteran was afforded an 
additional opportunity to submit evidence after the September 
2005 VCAA notice, but no additional evidence has been 
received.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
the claim for service connection, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating for his malaria claim or the effective date 
of the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that the veteran's application to reopen a 
claim of service connection for malaria should not be 
granted, any questions as to an appropriate rating or 
effective date to be assigned are rendered moot.  The Board 
further notes that the appellant's status as a veteran has 
never been contested.  VA has always adjudicated his claims 
based on his status as a veteran as defined by 38 C.F.R. 
§ 3.1.

Moreover, the September 2005 VCAA letter were sent to the 
veteran advising him of the applicable laws and regulations, 
and information and evidence necessary to reopen his claim of 
service connection for malaria.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are of record.  The veteran has not alleged that the service 
medical records are incomplete, but he has alleged that he 
had served with the USAFFE prior to 1944.  The RO in December 
1956 did attempt to obtain more service medical records prior 
to 1944 by submitting a request for Army information from 
December 1941 to April 1946.  Official records noted, 
however, the veteran's service was with the recognized 
guerrillas from April 1944 to February 1945 and the regular 
Philippine Army from February 1945 to April 1946.  In the 
September 2005 VCAA letter, the RO noted that it was advised 
by the National Personnel Records Center (NPRC) that military 
medical records related to New Philippines Scouts have been 
destroyed by fire and could not be reconstructed.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
RO, however, has made numerous attempts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  

The RO has also made attempts to obtain private medical 
records identified by the veteran.  The RO received a letter 
from San Lazaro Hospital in February 2002 that the veteran's 
private medical records had already been disposed after 25 
years of patient discharge.  But, certification was received 
by the RO in February 2002 and September 2003 noting that the 
veteran was hospitalized at San Lazaro Hospital in 1942 for 
mixed malaria.  The RO also received several letters from the 
veteran that he was treated at the Little Baguio Hospital for 
malaria, and records at the hospital were later destroyed by 
a Japanese bomb attack.  In his December 2002 letter, the 
veteran informed the VA that because of the bombing, he had 
no private medical records to submit from this hospital.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disability.  There is no 
indication of any outstanding records, identified by the 
appellant, which have not been obtained.  It is also noted 
that a letter received from the veteran in October 2003 
mentioned a September 1943 malaria relapse, but the veteran 
had no contact information regarding the doctor who allegedly 
had treated him.  In addition, the appellant was provided 
with the opportunity to attend an October 2005 hearing, but 
the appellant did not appear.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

New and Material Evidence

The issue to reopen the veteran's claim for malaria involves 
an underlying claim of service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record shows that a claim for service 
connection for malaria was last denied by the RO in March 
2002.  The veteran was informed of the decision in a March 
2002 notification letter.  The veteran did not file a notice 
of disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of 
the claim.  See 38 C.F.R. § 7105 (b)(1).  Although a letter 
was received from the veteran in December 2002, this letter 
did not express a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2002).  It was therefore not a valid notice of 
disagreement.  Under the circumstances, the Board finds that 
the March 2002 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

A request to reopen the veteran's claim was received in 
September 2003.  The RO denied the request to reopen, and the 
present appeal ensued. 

The evidence of record at the time of the March 2002 rating 
decision consisted of the veteran's available service medical 
records (February 1945 and January 1946 processing 
affidavits, and a January 1946 physical examination report); 
a November 2001 veteran's statement notifying the VA that 
medical records from the Little Baguio Hospital were 
destroyed when the facility was bombed and claiming that 
records from the San Lasaro Hospital are available; and VA 
Form 21-4142 attachment listing treatments for malaria in 
1942.

Also of record was a June 2001 veteran's statement about his 
military service with various attachments (U.S. Army 
Separation Qualification Record, WD AGO Form 53, a June 1976 
certification of his military status with USAFFE and a 
separate certification of the veteran's guerilla service both 
from the Philippine Department of National Defense, letter of 
confirmation from the Armed Forces of the Philippines, DA 
Form 1577, Statement of Pay and Allowances, letter regarding 
hospitalization for appendicitis, and letter of commendation 
from the 41st Infantry of the Philippine Army).  Also, the 
veteran's statement received in June 2001 noted that he was 
free from malaria when he was a member of the guerilla forces 
and that the Little Baguio Hospital with his medical records 
was bombed in an attack.  The veteran further provided a 
personal account of his military service and treatment for 
malaria by Japanese forces who gave him quinine pills while 
he laid roadside in 1942.  Finally, a February 2002 report 
from San Lazaro Hospital informed VA that the veteran's 
records had been disposed of in accordance with existing law, 
and certified that the veteran was hospitalized in 1942 for 
mixed malaria.  

The RO denied the veteran's claim for service connection for 
malaria because there was no evidence of record that the 
malaria occurred or was caused by service, and no evidence 
that the veteran currently suffered from malaria.  
Particularly, the RO noted that a 1946 processing affidavit 
showed a report of malaria for five days in 1942, and that a 
subsequent separation examination showed essentially normal 
findings.  Also, the RO noted that the record lacked evidence 
of a current disability related to malaria.

Additional evidence received since the March 2002 rating 
decision includes the veteran's statements received in 
October 2002 (inquiring about his application), and a 
December 2002 contention that his malaria was service-
connected and that his malaria relapsed a year after 
discharge.  The veteran referred to the bombing of Little 
Baguio Hospital, and related that he was treated with quinine 
pills while laying roadside.  In September 2003, the veteran 
retold his experience with malaria and treatment when he was 
laying roadside.  Attachments to the September 2003 statement 
included copies that were already of record at the time of 
the last final denial by the RO, such as the June 1976 
certification from the Department of National Defense of the 
Republic of the Philippines and a July 2003 certification 
from San Lazaro Hospital certifying that the veteran was 
hospitalized in 1942 for mixed malaria.  The veteran also 
submitted an October 2003 statement stating that he was 
hospitalized for mixed malaria in 1942 and suffered a relapse 
in September 1943.  Finally, a Veteran's Application for 
Compensation and/or Pension received in September 2003 
seeking compensation for disabilities that were treated from 
1941 to 1942.

The preceding evidence is cumulative and redundant of the 
evidence considered in the March 2002 rating decision.  In 
order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The additional evidence still does not contain any 
medical evidence that the veteran had incurred chronic 
malaria (or a residual thereof) during active service with 
the U.S. military, or that he currently has malaria (or 
residual thereof).  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (recognizing that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

The Board finds that this evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for malaria, it is cumulative 
and redundant, and it does not raise a reasonable possibility 
of substantiating the claim to reopen.  For these reasons, 
the Board concludes that the veteran has not presented new 
and material evidence to reopen his claim of service 
connection for malaria.  Accordingly, the Board's analysis 
must end here and the appeal is denied.  See 38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for malaria.  The appeal is 
denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


